Case 2:18-cv-00135-JRG Document 216 Filed 03/08/19 Page 1 of 8 PageID #: 22949



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

 FRACTUS, S.A.,
            Plaintiff,                        JURY TRIAL DEMANDED
      v.

 AT&T MOBILITY LLC,
           Defendant,
 and                                         Case No. 2:18-cv-00135-JRG
                                                    LEAD CASE
 COMMSCOPE TECHNOLOGIES LLC and
 CELLMAX TECHNOLOGIES AB,
           Intervenor-Defendants.

 SPRINT COMMUNICATIONS
 COMPANY, L.P., ET AL.,
           Defendants,
 and                                         Case No. 2:18-cv-00136-JRG
 COMMSCOPE TECHNOLOGIES LLC and
 CELLMAX TECHNOLOGIES AB,
           Intervenor-Defendants.

 T-MOBILE US, INC. ET AL.,
           Defendants,
 and                                         Case No. 2:18-cv-00137-JRG
 COMMSCOPE TECHNOLOGIES LLC and
 CELLMAX TECHNOLOGIES AB,
           Intervenor-Defendants.

 VERIZON COMMUNICATIONS INC.
 ET AL.,
           Defendants,
                                             Case No. 2:18-cv-00138-JRG
 and
 COMMSCOPE TECHNOLOGIES LLC,
           Intervenor-Defendant.


    AGREED MOTION REGARDING INFRINGEMENT CONTENTIONS UNDER
                    DOCTRINE OF EQUIVALENTS
             AND MOTION TO STRIKE SAME (DKT. NO. 198)
Case 2:18-cv-00135-JRG Document 216 Filed 03/08/19 Page 2 of 8 PageID #: 22950



       The Parties hereby jointly move the Court: (1) to adopt the stipulations set out in the

attached Order Granting Agreed Motion Regarding Infringement Contentions Under Doctrine of

Equivalents and Motion to Strike Same (“Order”); and (2) to enter the Order.



 Dated: March 8, 2019                              Respectfully submitted,

 /s/ Michael Ng                                    /s/ Brett C. Govett

 Michael Ng                                        Brett C. Govett
 California State Bar No. 237915 (Lead             NORTON ROSE FULBRIGHT US LLP
                                                   2200 Ross Avenue, Suite 3600
 Attorney)                                         Dallas, TX 75201
 Daniel A. Zaheer                                  Telephone: (214) 855-8118
 California State Bar No. 237118                   brett.govett@nortonrosefulbright.com
 Alexandra Fellowes
 California State Bar No. 261929                   Daniel S. Leventhal
 Michael M. Rosen                                  NORTON ROSE FULBRIGHT US LLP
 California State Bar No. 230964                   Fulbright Tower, 1301 McKinney, Suite 5100
                                                   Houston, TX 77010-3095
 Luke J. Burton                                    Telephone: (713) 651-8360
 California State Bar No. 301247                   daniel.leventhal@nortonrosefulbright.com
 michael.ng@kobrekim.com
 daniel.zaheer@kobrekim.com                        Josh Krevitt
 alexandra.fellowes@kobrekim.com                   Benjamin Hershkowitz
 michael.rosen@kobrekim.com                        Katherine Dominguez
 luke.burton@kobrekim.com                          GIBSON, DUNN & CRUTCHER LLP
                                                   200 Park Avenue
 KOBRE & KIM LLP                                   New York, NY 10166-0193
 150 California Street, 19th Floor                 Telephone: (212) 351-4000
 San Francisco, CA 94111                           jkrevitt@gibsondunn.com
 Telephone: 415-582-4800                           bhershkowitz@gibsondunn.com
 Facsimile: 415-582-4811                           kdominguez@gibsondunn.com

                                                   Neema Jalali
 Hugham Chan                                       Lead Attorney
 Washington DC Bar No. 1011058                     GIBSON, DUNN & CRUTCHER LLP
 KOBRE & KIM LLP                                   555 Mission Street
 1919 M Street, NW                                 San Francisco, CA 94105
 Washington, DC 20036                              Telephone: (415) 393-8258
 Telephone: 202-664-1956                           njalali@gibsondunn.com
 Facsimile: 202-510-2993
                                                   Eric T. Syu
 E-mail:hugham.chan@kobrekim.com                   GIBSON, DUNN & CRUTCHER LLP
                                                   3161 Michelson Drive
 Adriana Riviere-Badell                            Irvine, CA 92612-4412
 Florida State Bar No. 30572                       Telephone: (949) 451-3800
 KOBRE & KIM LLP                                   esyu@gibsondunn.com
 201 South Biscayne Boulevard, Suite 1900


                                               1
Case 2:18-cv-00135-JRG Document 216 Filed 03/08/19 Page 3 of 8 PageID #: 22951



 Miami, Florida 33131                              Nathan R. Curtis (#24078390)
 Telephone: 305-967-6100                           GIBSON, DUNN & CRUTCHER LLP
 Facsimile: 305-967-6120                           2100 McKinney Avenue, Suite 1100
                                                   Dallas, TX 75201-6912
 E-mail: adriana.riviere-badell@kobrekim.com       Telephone: (214) 698-3100
                                                   ncurtis@gibsondunn.com
 S. Calvin Capshaw
 Texas State Bar No. 03783900                      Counsel for Defendant AT&T Mobility LLC
 Elizabeth L. DeRieux
 Texas State Bar No. 05770585
 ccapshaw@capshawlaw.com
 ederieux@capshawlaw.com
 CAPSHAW DERIEUX LLP
 114 E. Commerce Ave.
 Gladewater, TX 75647
 Telephone: 903-845-5770

 T. John Ward Jr.
 Texas State Bar No. 00794818
 Claire Abernathy Henry
 Texas State Bar No. 24053063
 Andrea L. Fair
 Texas State Bar No. 24078488
 jw@jwfirm.com
 claire@wsfirm.com
 andrea@wsfirm.com
 WARD, SMITH & HILL, PLLC
 PO Box 1231
 Longview, TX 75606
 Telephone: 903-757-6400
 Facsimile: 903-757-2323

 Attorneys for Plaintiff
 FRACTUS, S.A.




                                               2
Case 2:18-cv-00135-JRG Document 216 Filed 03/08/19 Page 4 of 8 PageID #: 22952



                                          /s/ Shaun W. Hassett

                                          Robert W. Weber (Texas Bar No. 21044800)
                                          Smith Weber LLP
                                          5505 Plaza Drive
                                          P.O. Box 6167
                                          Texarkana, TX 75505
                                          Telephone: 903.223.5656
                                          Facsimile: 903.223.5652
                                          bweber@smithweber.com

                                          Shaun W. Hassett (Texas Bar No. 24074372)
                                          Lead Attorney
                                          McGuireWoods LLP
                                          2000 McKinney Ave., Suite 1400
                                          Dallas, TX 75201
                                          Telephone: 214.932.6400
                                          Facsimile: 214.932.6499
                                          shassett@mcguirewoods.com

                                          David E. Finkelson (pro hac vice)
                                          McGuireWoods LLP
                                          800 East Canal Street
                                          Richmond, VA 23219
                                          Telephone: 804.775.1374
                                          Facsimile: 804.698.2264
                                          dfinkelson@mcguirewoods.com

                                          Counsel for Defendants Sprint
                                          Communications Company, L.P., Sprint
                                          Spectrum L.P., Sprint Solutions, Inc., and
                                          Nextel Operations, Inc.




                                      3
Case 2:18-cv-00135-JRG Document 216 Filed 03/08/19 Page 5 of 8 PageID #: 22953



                                          /s/ Ross R. Barton

                                          Ross R. Barton (NC Bar No. 37179)
                                          J. Ravindra Fernando (NC Bar No. 49199)
                                          ALSTON & BIRD LLP
                                          101 South Tyron Street, Suite 4000
                                          Charlotte, North Carolina, 28280
                                          Phone: (704) 444-1000
                                          Fax:     (704) 444-1111
                                          Email: ross.barton@alston.com
                                          Email: ravi.fernando@alston.com

                                          Michael J. Newton (TX Bar No. 24003844)
                                          Brady Cox (TX Bar No. 24074084)
                                          ALSTON & BIRD LLP
                                          2200 Ross Avenue, Suite 2300
                                          Dallas, Texas 75201
                                          Phone: (214) 922-3400
                                          Fax:     (214) 922-3899
                                          Email: mike.newton@alston.com
                                          Email: brady.cox@alston.com

                                          Darlena H. Subashi (NC Bar No. 53142)
                                          ALSTON & BIRD LLP
                                          555 Fayetteville Street, Suite 600
                                          Raleigh, North Carolina 27601
                                          Phone: (919) 862-2200
                                          Fax:     (919) 862-2260
                                          Email: darlena.subashi@alston.com

                                          Michael E. Jones (TX Bar No. 10929400)
                                          POTTER MINTON, a Professional
                                          Corporation
                                          110 North College Avenue, Suite 500
                                          Tyler, TX 75702
                                          Phone: 903-597-8311
                                          Fax:     903-593-0846
                                          Email: mikejones@potterminton.com

                                          Attorneys for Defendant Cellco Partnership
                                          d/b/a Verizon Wireless




                                      4
Case 2:18-cv-00135-JRG Document 216 Filed 03/08/19 Page 6 of 8 PageID #: 22954



                                          /s/ Sarah J. Guske

                                          Melissa R. Smith
                                          Texas State Bar No. 24001351
                                          E-mail: melissa@gillamsmithlaw.com
                                          GILLAM & SMITH LLP
                                          303 South Washington Avenue
                                          Marshall, Texas 75670
                                          Telephone: (903) 934-8450
                                          Facsimile: (903) 934-9257

                                          Douglas M. Kubehl
                                          Texas State Bar No. 00796909
                                          E-mail: doug.kubehl@bakerbotts.com
                                          Jeffery D. Baxter
                                          Texas State Bar No. 24006816
                                          E-mail: jeff.baxter@bakerbotts.com
                                          David Tobin
                                          Texas State Bar No. 24060735
                                          E-mail: david.tobin@bakerbotts.com
                                          BAKER BOTTS L.L.P.
                                          2001 Ross Avenue
                                          Dallas, Texas 75201
                                          Telephone: (214) 953-6500
                                          Facsimile: (214) 953-6503

                                          Sarah J. Guske
                                          California State Bar No. 232467
                                          E-mail: sarah.guske@bakerbotts.com
                                          BAKER BOTTS L.L.P.
                                          101 California St.
                                          San Francisco, CA 94111
                                          Telephone: (415) 291-6200
                                          Facsimile: (214) 953-6503

                                          Syed K. Fareed
                                          Texas State Bar No. 24065216
                                          E-mail: syed.fareed@bakerbotts.com
                                          Valerie Barker
                                          Texas State Bar No. 24087141
                                          E-mail: valerie.barker@bakerbotts.com
                                          Bailey Morgan Watkins
                                          Texas State Bar No. 24102244
                                          E-mail: bailey.watkins@bakerbotts.com
                                          BAKER BOTTS L.L.P.
                                          98 San Jacinto Blvd #1500



                                      5
Case 2:18-cv-00135-JRG Document 216 Filed 03/08/19 Page 7 of 8 PageID #: 22955



                                          Austin, TX 78701
                                          Telephone: (512) 322-2500
                                          Facsimile: (214) 953-6503

                                          Attorneys for Defendants T-Mobile USA, Inc.
                                          and T-Mobile US, Inc.

                                          /s/ Dennis C. Bremer

                                          Eric H. Findlay
                                          State Bar No. 00789886
                                          Brian Craft
                                          State Bar No. 04972020
                                          FINDLAY CRAFT, P.C.
                                          102 N. College Ave., Ste. 900
                                          Tyler, TX 75702
                                          (903) 534-1100 Telephone
                                          (903) 534-1137 Facsimile
                                          efindlay@findlaycraft.com
                                          bcraft@findlaycraft.com

                                          Philip P. Caspers
                                          Timothy A. Lindquist
                                          Dennis C. Bremer
                                          Iain A. McIntyre
                                          Bradley W. Micsky
                                          Caroline L. Marsili
                                          CARLSON, CASPERS,
                                          VANDENBURGH & LINDQUIST, P.A.
                                          225 South Sixth Street, Suite 4200
                                          Minneapolis, Minnesota 55402
                                          (612) 436-9600 Telephone
                                          (612) 436-9605 Facsimile
                                          pcaspers@carlsoncaspers.com
                                          tlindquist@carlsoncaspers.com
                                          dbremer@carlsoncaspers.com
                                          imcintyre@carlsoncaspers.com
                                          bmicsky@carlsoncaspers.com
                                          cmarsili@carlsoncaspers.com

                                          Attorneys for CommScope Technologies LLC




                                      6
Case 2:18-cv-00135-JRG Document 216 Filed 03/08/19 Page 8 of 8 PageID #: 22956




                                                   LAW OFFICE OF PETER J. AYERS, PLLC

                                                   /s/ Peter J. Ayers
                                                   Peter J. Ayers
                                                   Texas Bar No. 24009882
                                                   2200 Bowman Avenue
                                                   Austin, Texas 78703
                                                   Telephone: (512) 771-3070
                                                   Facsimile: (512) 520-4459
                                                   peter@ayersiplaw.com

                                                   Attorney for Intervenor-Defendant
                                                   CellMax Technologies, AB


                               CERTIFICATE OF SERVICE

       I certify that the foregoing document was served electronically on March 8, 2019, on all

counsel who have consented to electronic service.


                                                     /s/ Brett C. Govett
                                                     Brett C. Govett




                                               7
